UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6953



PEDRO GARCIA QUINTERO,

                                              Plaintiff - Appellant,

          versus


CHARLES M. CREECY; ALTON R. ANDERSON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-541-5-H)


Submitted:   November 4, 1999           Decided:    November 10, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pedro Garcia Quintero, Appellant Pro Se. Joan Herre Erwin, Assis-
tant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pedro Garcia Quintero appeals the district court’s judgment

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint. We have reviewed the record and the district court’s opin-

ion and find no reversible error.       Accordingly, we affirm on the

reasoning of the district court.       See Quintero v. Creecy, No. CA-

98-541-5-H (E.D.N.C. July 7, 1999). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2